PER CURIAM.
Appellants challenge the trial court’s issuance of a final order denying a petition for writ of mandamus and a request for temporary injunction. A writ of mandamus may be issued only where a petitioner has demonstrated a clear legal right on its part, an indisputable ministerial duty on the part of the respondent, and the absence of another adequate remedy. Department of Health & Rehabilitative Services v. American Healthcorp, 471 So.2d 1312, 1314 (Fla. 1st DCA 1985); State ex rel. Blatt v. Panelfab International Corp., 314 So.2d 196, 198 (Fla. 3d DCA 1975); City of Miami v. Rezeau, 129 So.2d 432 (Fla. 3d DCA), cert. denied, 133 So.2d 646 (Fla.1961). Our review of the record, applicable case law, and the pertinent sections of the Civil Service Rules and Regulations and the Charter of the City of Miami reveals that appellants failed to prove the existence of even one of these three factors. Finding no merit in the remaining issues, we affirm.
Affirmed.